EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE
Examiner’s Comment
The Declaration under 37 CFR 1.132 filed 12/15/2021 is sufficient to overcome the rejection of claim 11 that is now partly incorporated into independent claim 1.  The Applicant demonstrated the criticality of the use 2-MeTHF in the formation of the graphite intercalation compound containing C6Li.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Yanyan Wang on 02/22/2022.
The application has been amended as follows: 
Claim 3 is cancelled.
Claim 1 is rewritten as follows: 
Claim 1.  A flow battery, comprising:
 an anode; 
a cathode; 
a first liquid which includes an anode mediator and lithium ions and is in contact with the anode; 
an anode active material which is in contact with the first liquid;

 a lithium ion conductive film disposed between the first liquid and the second liquid, wherein: 
the anode active material includes graphite,
 the first liquid includes 2-methyltetrahydrofuran,
 a graphite intercalation compound is generated during charge,
 and the graphite intercalation compound contains C6Li[[.]] , wherein
the anode mediator includes at least one selected from the group consisting of phenanthrene, biphenyl, o-terphenyl, triphenylene, anthracene, acenaphthene, acenaphthylene, fluoranthene, and benzil.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record- US 2015/0255803, US 2012/0135278, US 20160126582, US 5498492 – fail to teach or suggest the combination of limitations of claim 1.
Specifically, US 2015/0255803 recite structural limitation of  a flow battery and biphenyl as anode mediator, but does not teach graphite as anode active material, 2-MeTHF in a first liquid. US 2012/0135278 teaches a flow battery wherein an anode active material comprises graphite but does not expressly disclose formation C6Li in presence of  2-MeTHF. US 5498492 teaches a graphite as anode active material for lithium secondary battery and formation C6Li, not for the flow battery wherein an electrolyte solution comprises ethylenecarbonate, propylenecarbonate, butylenecarbonate, dimethylcarbonate, diethylcarbonate, gamma-butyrolactone, sulforane, acetonitrile, 1,2-dimethoxyethane, 1,3-dimethoxypropane, diethyl ether, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Allowed Claims
Claims 1 and 13-16 are allowed over prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Alexander Usyatinsky/Primary Examiner, Art Unit 1727